ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING - DISCIPLINARY PROCEEDINGS
Upon consideration of the complainant's, Oklahoma Bar Association (Bar Association), application for an order approving the resignation of the respondent, Terry Elden Gish, pending disciplinary proceedings, THE COURT FINDS:
1. On April 18, 2007, the respondent submitted his written affidavit of resignation from membership in the Bar Association pending disciplinary proceedings.
2. The respondent's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
3. The respondent states in his affidavit of resignation that he is aware of a formal complaint and an amended complaint which consists of six counts of misconduct relating to cireumstances involving the representation, or lack thereof, of immigrants before the Supreme Court alleging violations of Rules 1.1, 1.8, 14, 1.5, 115(a), 8.1(b), and 8A(a)(c)(d) of the Oklahoma Rules of Professional Conduct, 5 0.8.2001, Ch. 1, App. 3-A and Rules 1.3 and 5.2 of the Rules Governing Disciplinary Proceedings, 5 0.8.2001, Ch. 1, App. 1-A.
4. The respondent's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 0.$.2001, Ch. 1, App. 1-A and it should be approved.
5. The official roster address of the respondent as shown by the Oklahoma Bar Association is: Terry E. Gish, P.O. Box 261904, Plano, Texas 75026; his last known current address is 7225 Minter Place, Takoma Park, Maryland 20912.
6. The attorney has agreed to pay costs in the amount of $302.67 incurred by the Bar Association in the investigation of the instant cause.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Terry El-den Gish's resignation pending discipline be approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Terry El-den Gish's name be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, the respondent may not make an application for reinstatement prior to the expiration of 5 years from the date of this *124order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 0.8.2001, Ch. 1, App. 1-A, the respondent shall notify all of his clients having legal business pending with him within 20 days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. The Respondent is ordered to reimburse the Bar Association for costs in the amount of $302.67 in the investigation of this matter within thirty (30) days of the date of this order. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the respondent, shall be a condition of reinstatement.
ALL JUSTICES CONCUR.